Citation Nr: 1146188	
Decision Date: 12/19/11    Archive Date: 12/29/11

DOCKET NO.  08-08 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to residuals of fracture of the right femur with shortening of the leg.

2.  Entitlement to service connection for a bilateral knee disability, to include as secondary to residuals of fracture of the right femur with shortening of the leg.

3.  Entitlement to service connection for a bilateral lower extremity vascular disability.

4.  Entitlement to service connection for a below the left knee amputation.

5.  Entitlement to service connection for residuals of stroke, to include as secondary to a bilateral lower extremity vascular disability.

6.  Entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disorder (COPD) and bronchitis.

7.  Entitlement to service connection for meningitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1966 to March 1968 and from June 1968 to January 1987. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Indianapolis, Indiana, which denied the claims on appeal.

Based on statements of the Veteran, as well as the medical evidence of record, and in light of the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled), the Veteran's claim for service connection for bronchitis has been recharacterized as noted above.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Veteran is seeking entitlement to service connection for a low back disability, a bilateral knee disability, a bilateral lower extremity vascular disability, a below the left knee amputation, residuals of stroke, bronchitis, and meningitis.  After a thorough review of the Veteran's claims file, the Board has determined that additional development is necessary prior to the adjudication of these claims.

Meningitis

The Veteran claims to have a current meningitis disability due to some incident of his military service. 

In that regard, the Board notes that the Veteran was not diagnosed with meningitis in service, but did report symptoms such as nausea and headaches.  The Veteran also was exposed to a landmine in 1966, which perforated an eardrum.  In February 1968, the Veteran had a perforated eardrum due to chronic infection.  He also was diagnosed with chronic otitis media, to include in January 1983.  

After service, the Veteran has multiple diagnoses of meningitis, from at least September 1996 and possibly as early as May 1993.  In September 1996, the Veteran reported a previous incident of meningitis several years earlier.  In November 1999, the Veteran was diagnosed with early meningitis and reported previous diagnoses 2 and 4 years previously.  A November 2003 private treatment record diagnosed recurrent meningitis "probably associated with recurrent otitis media, most likely related to perforation of the left ear.  The patient had apparently bilateral perforations of his ears due to a land mine explosion."  During the appellate period, a May 2007 VA treatment record included the Veteran's report of a history of meningitis about every 2 years and similar symptoms currently.  He had lab testing done to rule out meningitis.  A record from several days later indicates that testing had been negative for meningitis.

The duty to assist required under the VCAA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2011).  In McLendon v. Nicholson, the Court held that the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the Veteran qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board notes that the Veteran is service-connected for perforated tympanic membrane with vertigo.  Given the medical evidence showing a diagnosis of recurrent meningitis, the Veteran's service connection for perforated tympanic membrane, his in-service diagnosis of chronic otitis media, and the November 2003 medical record indicating that his post-service meningitis was likely the result of his in-service eardrum perforation and resulting otitis media, the Board finds that a VA examination is warranted.

The RO/AMC should also take the opportunity to obtain VA treatment records from October 2009 to the present.   

Lower Extremity Vascular Disability, Residuals of Stroke, Low Back, Bilateral Knees, and Below the Left Knee Amputation

The Veteran also claims that he has a lower extremity vascular disability caused or aggravated by his military service and that his below the left knee amputation also was due to military service.  In addition, the Veteran asserts that his stroke and resulting residuals were caused by his lower extremity vascular disability.

In March 1985, the Veteran complained of right arm pain deep inside the arm from the shoulder to the biceps area.  He was diagnosed with possible peripheral vascular disease (PVD).  In August 1985, the Veteran reported weakness and lack of muscle control in the lower extremities, but x-rays were within normal limits.  There was no other diagnosis of lower extremity vascular problems in service.

After service, in May 1996 the Veteran reported severe pain in the calves when walking that was worse on the left.  The reported onset was 6 months previously.  The Veteran reported smoking two packs per day for 30 years.  In October 1996, the Veteran reported severe cramping and calf pain in both legs on walking less than a half block.  He indicated the symptoms had started about a year previously and had gradually worsened.  Testing revealed severe atherosclerotic disease and the Veteran underwent bilateral femoropopliteal bypass and angioplasty.  In November 1997, the Veteran suffered a stroke.  The official diagnosis was left posterior parietal occipital lobe infarct secondary to a left carotid artery stenosis.  Status post femoropopliteal bypass and angioplasty, both lower extremities.  The Veteran subsequently had multiple surgeries to the left lower extremity to attempt to alleviate his symptoms and salvage the left foot.  These attempts ultimately were unsuccessful and the Veteran underwent a left below the knee amputation in 2003.

The Veteran was afforded a VA examination in March 2007.  The examiner diagnosed severe PVD and noted the above history.  The examiner, however, did not offer any opinion as to the etiology of the bilateral lower extremity PVD.  The Board concludes a new VA examination is necessary to consider the etiology of the Veteran's PVD.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In addition, the Veteran claims entitlement to service connection for a low back and bilateral knee disability.  Specifically, the Veteran claims that these disabilities were caused or aggravated by his service-connected residuals of fracture of the right femur with shortening of the leg.

In that regard, the Veteran was afforded VA examinations for his low back and bilateral knees in September 2009.  The examiner concluded that the Veteran's low back and bilateral knee problems were not related to his service-connected residuals of fracture of the right femur with shortening of the leg.  As to rationale, the examiner noted that the Veteran's fracture healed completely without shortening and that the Veteran did not have any limping until he was diagnosed with bilateral PVD of the lower extremities.  Thus, the examiner's opinions suggests that the Veteran's low back and bilateral knee problems might have been caused or aggravated by his bilateral lower extremity PVD.  As such, the Board concludes that a clarifying opinion should be obtained regarding the etiology of the Veteran's low back and bilateral knee problems as part of the lower extremity vascular examination.

With respect to the Veteran's stroke and below the knee amputation claims, in an April 2007 VA examination report the VA examiner opined that the Veteran's stroke was the result of his PVD.  In addition, as noted above, treatment records suggest that the Veteran's left below the knee amputation was a result of his PVD.  In light of the foregoing, consideration of the Veteran's claim for entitlement to service connection for a below the left knee amputation and for residuals of stroke remain deferred pending resolution of the Veteran's claim for service connection for bilateral lower extremity vascular disability, as the claims are inextricably intertwined with the vascular disability claim.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).

Respiratory Disorder

The Veteran claims that he has a current bronchitis disability due to his military service.  

The Veteran's service treatment records indicate that in March 1984 the Veteran complained of a cold, cough, burning in the lungs, and fever and was assessed with bronchitis.  In September 1984, he reported cough, insomnia, nausea, and chest pain and was diagnosed with bronchitis with hyperactive airway.  

After service, In September 1996, during treatment for headaches, the Veteran's lungs were clear to auscultation and he reported no lung problems.  In October 1996, the Veteran had a chest x-ray that showed early arteriosclerotic changes with no active cardiopulmonary disease.  That same month, however, a medical record noted a two-pack per day smoking habit and that the Veteran had a "smoker's nonproductive cough", although he denied any history of chest pain or shortness of breath.  The Veteran's lungs were clear in November 1999, during treatment for meningitis.  A November 2003 VA treatment record noted clear lungs; however, a subsequent November 2003 private record noted basal crackles, but good air entry bilaterally.  In September 2006, the Veteran reported a productive cough, yellowish green sputum, fever chills and sweats, general malaise, and joint and muscle aches.  On examination, there were coarse breath sounds over the large airways, but clear at peripheral lung fields.  The treatment provider diagnosed acute bronchitis.

The Veteran was afforded a VA examination for his respiratory problems in March 2007.  He reported mild shortness of breath after physical activity.  He denied a significant cough, but did note some dry cough.  On examination, there were decreased breath sounds and a few rhonchi at the bases of the lungs.  The Veteran reported smoking for 40 years.  The Veteran had previously been prescribed an inhaler, but had not used it in the previous month.  The examiner noted that an April 2004 x-ray showed chronic lung changes and contemporaneous x-rays showed COPD.  Pulmonary function testing (PFT) showed early obstructive pulmonary impairment and mild diffusion defect.  The diagnosis was mild COPD.  The examiner, however, did not offer any opinion as to the etiology of the COPD.  The Board concludes a new VA examination is necessary to consider the etiology of the Veteran's COPD and any other diagnosed respiratory disorder.  See Barr, 21 Vet. App. at 312.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all medical records and hospitalization records for the Veteran's condition from all applicable VA medical facilities from October 2009 to the present.  Any negative responses should be documented in the file and the Veteran must be provided with an opportunity to provide such medical records.

2.  After the above evidence is obtained, to the extent available, schedule the Veteran for appropriate VA examination for his meningitis claim.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  After reviewing the file, eliciting a history directly from the Veteran, and conducting a thorough physical examination, as well as any diagnostic studies deemed necessary, the examiner should offer an opinion as to the most likely source of the Veteran's complaints, to include offering an opinion as to whether any diagnosed chronic or recurrent meningitis disability had its onset during military service or was otherwise caused or aggravated by some incident of service.

In that regard, the examiner is requested to consider, and discuss as necessary, the Veteran's in-service exposure to an exploding landmine 1966, which perforated an eardrum, and his diagnosis of chronic otitis media, to include in January 1983.  In addition, the examiner should consider the Veteran's multiple post-service diagnoses of meningitis, from at least September 1996 and possibly as early as May 1993.  The examiner should consider the November 2003 private treatment record that diagnosed recurrent meningitis and concluded that it was "probably associated with recurrent otitis media, most likely related to perforation of the left ear.  The patient had apparently bilateral perforations of his ears due to a land mine explosion."  

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

3.  Schedule the Veteran for appropriate VA examination for his lower extremities.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  After reviewing the file, eliciting a history directly from the Veteran, and conducting a thorough physical examination, as well as any diagnostic studies deemed necessary, the examiner should offer an opinion: 

(a) as to the most likely source of the Veteran's bilateral lower extremity complaints, to include offering an opinion as to whether any diagnosed lower extremity vascular disability had its onset during military service or was otherwise caused or aggravated by some incident of service. 

(b) as to the most likely source of the Veteran's low back and bilateral knee complaints, to include offering an opinion as to whether any current problems of the low back and bilateral knees were caused or aggravated by the Veteran's bilateral lower extremity peripheral vascular disease.  In that regard, the examiner is requested to consider, and discuss as necessary, the conclusions reached in the September 2009 VA low back and bilateral knee examinations.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

4.  Schedule the Veteran for appropriate VA examination for his respiratory disorder claim.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  After reviewing the file, eliciting a history directly from the Veteran, and conducting a thorough physical examination, as well as any diagnostic studies deemed necessary, the examiner should offer an opinion as to the most likely source of the Veteran's complaints, to include offering an opinion as to whether any diagnosed chronic or recurrent respiratory disability, to include COPD and bronchitis, had its onset during military service or was otherwise caused or aggravated by some incident of service.

In that regard, the examiner is requested to consider, and discuss as necessary, the Veteran's March 2007 VA respiratory examination, reported history, and findings therein.  

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

5.  After the above is complete, readjudicate the Veteran's claims.  If one or more of the claims remain denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


